COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      The State of Texas v. Gleannloch Commercial Development, LP

Appellate case number:    01-16-00427-CV

Trial court case number: 1041442

Trial court:              County Civil Court at Law No. 3, Harris County, Texas

Date motion filed:        October 15, 2018

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: ___/s/ Terry Jennings_______
                   Acting for the Court the En Banc Court*

Date: __December 4, 2018____

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Massengale, Brown, Lloyd, and Caughey. Justice Bland, not sitting.